DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 5-7, with respect to the rejection(s) of claim(s) 1 and 6 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirowatari (JP 2014-101766 A) in view of Takahashi (JP 02-091444 A) in view of Koga (JP 2005-248716 A) in view of Miyashita (JP 06-317207 A) in view of Hall (US Patent Number 6,942,530) and further in view of Koyama (JP 2006-220042 A).
Regarding claim 1, Hirowatari discloses a vehicle control method for controlling a vehicle in which a clutch provided on a power transmission path between an engine (1) and a drive wheel (43L, 43R) is disconnected when a shift range of an automatic transmission (3) of the vehicle is a non-driving range and the clutch is connected when the shift range is a driving range [0035-0036] [0039], the vehicle control method comprising: 
controlling the engine to a target idling speed [0089-0091];
determining whether an increase idling speed request is present to set the target idling speed to a second speed higher than a first idling speed, the first idling speed being a normal idling speed [0077];
setting the target idling speed to the second speed [0077] and determining whether the shift range is switched from the non-driving range to the driving range upon determining the increase idling speed request is present [0038] [0094-0095] [0109]. 
Hirowatari does not disclose the engine control unit configured to set the target idling speed to the first idling speed and maintain the first idling speed even when there is an operation of the shift range upon determining the increase idling speed request is not present; and 
when it is determined that the shift range is switched from the non-driving range to the driving range while the increase idling speed request is present, causing the target idling speed to drop to a third idling speed lower than the second idling speed before the clutch switches from a disconnected state to a connected state by delaying an ignition timing of the engine and decreasing an intake air volume of the engine, the connected state being a state in which the clutch has a transmitted torque capacity larger than zero, and the target idling speed being maintained at the third idling speed at least until completion of engagement of the clutch is detected. 
Takahashi discloses an engine control unit (26) configured to determine if an increase idling speed request is preset (step 3, Fig. 4), set the target idling speed to a second speed higher than a first, normal idling speed (step 7, Fig. 4) and determine whether a shift range is switched from the non-driving range to the driving range (step 3, Fig. 4), set the target idling speed to the first idling speed and maintain the first idling speed without determining whether the shift range is switched from the non-driving range to the driving range (step 8, Fig. 4).  
Takahashi teaches that the target idle speed may be increased depending on various engine conditions, however, it is preferable that the idle rotation speed does not increase greatly when the shift lever of the transmission is in a travelable range in order to prevent a large shock called shift-shock [page 1, line 13 – page 2, line 44]. Takahashi teaches that the engine control unit of his invention is programmed to avoid the shift-shock phenomenon while allowing the idle rotation speed to increase, where necessary, in order to promote warm-up during cold operation of the engine or to remedy insufficient cooling capacity of a vehicle air conditioner [page 2, lines 42-78].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to maintain the first idling speed as disclosed by Takahashi when the increase idling speed request is not present in the vehicle disclosed by Hirowatari in order to avoid shift-shock, while allowing for engine functions such as engine warmup and controlling air conditioning cooling capacity. 
Hirowatari, as modified by Takahashi, does not disclose when it is determined that the shift range is switched from the non-driving range to the driving range while the increase idling speed request is present, causing the target idling speed to drop to a third idling speed lower than the second idling speed before the clutch switches from a disconnected state to a connected state by delaying an ignition timing of the engine and decreasing an intake air volume of the engine, the connected state being a state in which the clutch has a transmitted torque capacity larger than zero, and the target idling speed being maintained at the third idling speed at least until completion of engagement of the clutch is detected.
Koga discloses determining that a shift range is switched from a non-driving range to a driving range while an increase idling speed request is present, causing a target idling speed to drop to a third idling speed lower than a second idling speed before a clutch switches from a disconnected state to a connected state by delaying an ignition timing of an engine, the connected state being a state in which the clutch has a transmitted torque capacity larger than zero [0020-0021] [0029-0030]. 
Koga teaches that this control reduces a connection shock that would be felt by a vehicle driver when shifting from the non-driving range to the driving range when the engine speed is too high [0003] [0008]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the step of causing the target idling speed to drop to a third idling speed lower than the second idling speed under the conditions disclosed by Koga in the method disclosed by Hirowatari to reduce a connection shock that occurs at high engine speed. 
Koga does not disclose causing the idling speed to drop by decreasing an intake air volume of the engine. 
Miyashita discloses an idle rotational speed controller that decreases an intake air volume of an engine when the ignition timing of the engine is delayed [0015]. 
Miyashita teaches that idle rotational speed controllers that perform the dual function of delaying the ignition timing and decreasing the intake air volume have been known in the art to reduce engine fuel consumption during idling [0002-0009]. Miyashita teaches that if a sudden load change occurs while the ignition timing is being delayed, the response of feedback control of the intake air volume may be reduced, causing an engine stall in some cases [0014]. By varying the amount by which the intake air volume is decreased when the ignition timing is delayed based on engine load, engine stall can be prevented [0015]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the idle rotational speed controller disclosed by Miyashita which both decreases the intake air volume while delaying the ignition timing of the engine with the vehicle disclosed by Koga to reduce fuel consumption during idling without causing the engine to stall.
Koga and Miyashita do not disclose the target idling speed being maintained at the third idling speed at least until completion of engagement of the clutch is detected. 
Hall discloses a vehicle control method for controlling a vehicle comprising causing a target idling speed to drop to a lowered speed before a clutch switches from a disconnected state to a connected state, the target idling speed being maintained at the lowered speed at least until completion of engagement of the clutch (as shown in Figure 3). 
Hall teaches that this control prevents impact shock and decreases the noise of the shift event without causing the engine to stall (Abstract). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Hirowatari, as modified by Koga and Miyashita, to lower the speed as provided by Hall to prevent impact shock and decrease the noise of the shift event without causing the engine to stall. 
Hirowatari, as modified by Takahashi, Koga, Miyashita and Hall, does not disclose upon detecting that the completion of engagement of the clutch has occurred, increasing the target idling speed back to the second idling speed from the third idling speed. 
Koyama discloses an engine control unit (3) configured to detect whether completion of engagement of a clutch (5) has occurred and increase a target idling speed back to a second idling speed from a third idling speed upon detecting that completion of engagement of the clutch has occurred [0015-0016]. 
Koyama teaches that changing the target idling speed after completion of engagement of the clutch by considering the slope of the vehicle body makes it possible to smoothly start the vehicle on the slope and prevent the vehicle speed from suddenly increasing immediately after starting [0017]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the detection and response disclosed by Koyama with the method disclosed by Hirowatari to smoothly start the vehicle on the slope and prevent the vehicle speed from suddenly increasing immediately after starting. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirowatari (JP 2014-101766 A) in view of Takahagi (US Patent Number 6,371,879) in view of Takahashi (JP 02-091444 A) in view of Koga (JP 2005-248716 A) in view of Miyashita (JP 06-317207 A) and further in view of Hall (US Patent Number 6,942,530).
Regarding claim 6, Hirowatari discloses a vehicle control apparatus for controlling a vehicle provided with a clutch that connects and disconnects a power transmission path between an engine (1) and a drive wheel (43L, 43R), and with an automatic transmission (3) having a shift range that is switchable between a driving range and a non-driving range [0035-0036] [0039], the vehicle control apparatus comprising: 
an engine control unit that disconnects the clutch when the shift range is in the non-driving range and that connects the clutch when the shift range is in the driving range [0035-0036] [0039];
the engine control unit controls the engine to a target idling speed [0089-0091];
the engine control unit being configured to: 
determine whether an increase idling speed request is present to set the target idling speed to a second speed higher than a first idling speed, the first idling speed being a normal idling speed [0077];
set the target idling speed to the second speed [0077] and determining whether the shift range is switched from the non-driving range to the driving range upon determining the increase idling speed request is present [0038] [0094-0095] [0109]. 
Hirowatari does not disclose a separate clutch control unit. 
Takahagi discloses a clutch control unit (100) separate from the engine control unit (50) that connects and disconnects a clutch (as shown in Figure 1). 
Takahagi teaches that the clutch control unit performs the same function whether or not it is included in the body of the engine control unit (Col. 4, lines 11-16). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the separate engine and clutch control units disclosed by Takahagi for the engine control unit disclosed by Hirowatari because they would predictably perform the same function in either configuration. 
Hirowatari does not disclose the engine control unit configured to set the target idling speed to the first idling speed and maintaining the first idling speed regardless of operation of the shift range upon determining the increase idling speed request is not present; and 
when it is determined that the shift range is switched from the non-driving range to the driving range while the increase idling speed request is present, causing the target idling speed to drop to a third idling speed lower than the second idling speed before the clutch switches from a disconnected state to a connected state by delaying an ignition timing of the engine and decreasing an intake air volume of the engine, the connected state being a state in which the clutch has a transmitted torque capacity larger than zero, and the target idling speed being maintained at the third idling speed at least until completion of engagement of the clutch is detected. 
Takahashi discloses an engine control unit (26) configured to determine if an increase idling speed request is preset (step 3, Fig. 4), set the target idling speed to a second speed higher than a first, normal idling speed (step 7, Fig. 4) and determine whether a shift range is switched from the non-driving range to the driving range (step 3, Fig. 4), set the target idling speed to the first idling speed and maintain the first idling speed without determining whether the shift range is switched from the non-driving range to the driving range (step 8, Fig. 4).  
Takahashi teaches that the target idle speed may be increased depending on various engine conditions, however, it is preferable that the idle rotation speed does not increase greatly when the shift lever of the transmission is in a travelable range in order to prevent a large shock called shift-shock [page 1, line 13 – page 2, line 44]. Takahashi teaches that the engine control unit of his invention is programmed to avoid the shift-shock phenomenon while allowing the idle rotation speed to increase, where necessary, in order to promote warm-up during cold operation of the engine or to remedy insufficient cooling capacity of a vehicle air conditioner [page 2, lines 42-78].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to maintain the first idling speed as disclosed by Takahashi when the increase idling speed request is not present in the vehicle disclosed by Hirowatari in order to avoid shift-shock, while allowing for engine functions such as engine warmup and controlling air conditioning cooling capacity. 
Hirowatari, as modified by Takahashi, does not disclose when it is determined that the shift range is switched from the non-driving range to the driving range while the increase idling speed request is present, causing the target idling speed to drop to a third idling speed lower than the second idling speed before the clutch switches from a disconnected state to a connected state by delaying an ignition timing of the engine and decreasing an intake air volume of the engine, the connected state being a state in which the clutch has a transmitted torque capacity larger than zero, and the target idling speed being maintained at the third idling speed at least until completion of engagement of the clutch is detected.
Koga discloses determining that a shift range is switched from a non-driving range to a driving range while an increase idling speed request is present, causing a target idling speed to drop to a third idling speed lower than a second idling speed before a clutch switches from a disconnected state to a connected state by delaying an ignition timing of an engine, the connected state being a state in which the clutch has a transmitted torque capacity larger than zero [0020-0021] [0029-0030]. 
Koga teaches that this control reduces a connection shock that would be felt by a vehicle driver when shifting from the non-driving range to the driving range when the engine speed is too high [0003] [0008]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the step of causing the target idling speed to drop to a third idling speed lower than the second idling speed under the conditions disclosed by Koga in the method disclosed by Hirowatari to reduce a connection shock that occurs at high engine speed. 
Koga does not disclose causing the idling speed to drop by decreasing an intake air volume of the engine. 
Miyashita discloses an idle rotational speed controller that decreases an intake air volume of an engine when the ignition timing of the engine is delayed [0015]. 
Miyashita teaches that idle rotational speed controllers that perform the dual function of delaying the ignition timing and decreasing the intake air volume have been known in the art to reduce engine fuel consumption during idling [0002-0009]. Miyashita teaches that if a sudden load change occurs while the ignition timing is being delayed, the response of feedback control of the intake air volume may be reduced, causing an engine stall in some cases [0014]. By varying the amount by which the intake air volume is decreased when the ignition timing is delayed based on engine load, engine stall can be prevented [0015]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the idle rotational speed controller disclosed by Miyashita which both decreases the intake air volume while delaying the ignition timing of the engine with the vehicle disclosed by Koga to reduce fuel consumption during idling without causing the engine to stall.
Koga and Miyashita do not disclose the target idling speed being maintained at the third idling speed at least until completion of engagement of the clutch is detected. 
Hall discloses a vehicle control method for controlling a vehicle comprising causing a target idling speed to drop to a lowered speed before a clutch switches from a disconnected state to a connected state, the target idling speed being maintained at the lowered speed at least until completion of engagement of the clutch (as shown in Figure 3). 
Hall teaches that this control prevents impact shock and decreases the noise of the shift event without causing the engine to stall (Abstract). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Hirowatari, as modified by Koga and Miyashita, to lower the speed as provided by Hall to prevent impact shock and decrease the noise of the shift event without causing the engine to stall. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirowatari (JP 2014-101766 A) in view of Takahagi (US Patent Number 6,371,879) in view of Takahashi (JP 02-091444 A) in view of Koga (JP 2005-248716 A) in view of Miyashita (JP 06-317207 A) in view of Hall (US Patent Number 6,942,530) and further in view of Atsushi (EP 0962651 A1).
	Regarding claim 8, Hirowatari et al. discloses the apparatus of claim 6 as discussed above but does not disclose wherein the engine control unit is configured to use a timer to detect whether the completion of engagement of the clutch has occurred. 
	Atsushi discloses an engine control unit configured to use a timer to detect whether completion of engagement of a clutch has occurred [0019]. 
	Atsushi teaches that using a timer to detect whether the clutch is engaged prevents the driver from feeling a sense of delay in taking off in response to an operation of an accelerator by limiting control concurrent with the engagement of the clutch [0016-0018]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the timer disclosed by Atsushi with the apparatus disclosed by Hirowatari because the timer can be used to prevent the driver from feeling a sense of delay in response to operation of an accelerator pedal. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirowatari (JP 2014-101766 A) in view of Takahagi (US Patent Number 6,371,879) in view of Takahashi (JP 02-091444 A) in view of Koga (JP 2005-248716 A) in view of Miyashita (JP 06-317207 A) in view of Hall (US Patent Number 6,942,530) in view of Atsushi (EP 0962651 A1) and further in view of Kikuchi (US Patent Number 4,694,709). 
	Regarding claim 9, Hirowatari et al. discloses the apparatus of claim 7 as discussed above. Kikuchi further discloses wherein the engine control unit is configured to detect that the completion of engagement of the clutch has occurred when a relative difference in speed between a turbine speed and a speed of an output shaft of the automatic transmission is less than or equal to a prescribed value (Col. 11, lines 21-37). 
Kikuchi teaches that this control suppresses vehicle body vibrations and uncomfortable shocks that may be perceived by a vehicle driver (Col. 2, lines 3-6) (Col. 3, lines 15-34). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to detect completion of engagement of the clutch as disclosed by Kikuchi in the apparatus disclosed by Hirowatari in order to suppress vehicle body vibrations.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirowatari (JP 2014-101766 A) in view of Takahashi (JP 02-091444 A) in view of Koga (JP 2005-248716 A) in view of Miyashita (JP 06-317207 A) in view of Hall (US Patent Number 6,942,530) and further in view of Atsushi (EP 0962651 A1).
	Regarding claim 11, Hirowatari et al. discloses the method of claim 1 as discussed above but does not disclose wherein the engine control unit is configured to use a timer to detect whether the completion of engagement of the clutch has occurred. 
	Atsushi discloses an engine control unit configured to use a timer to detect whether completion of engagement of a clutch has occurred [0019]. 
	Atsushi teaches that using a timer to detect whether the clutch is engaged prevents the driver from feeling a sense of delay in taking off in response to an operation of an accelerator by limiting control concurrent with the engagement of the clutch [0016-0018]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the timer disclosed by Atsushi with the apparatus disclosed by Hirowatari because the timer can be used to prevent the driver from feeling a sense of delay in response to operation of an accelerator pedal. 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirowatari (JP 2014-101766 A) in view of Takahashi (JP 02-091444 A) in view of Koga (JP 2005-248716 A) in view of Miyashita (JP 06-317207 A) in view of Hall (US Patent Number 6,942,530) in view of Atsushi (EP 0962651 A1) and further in view of Kikuchi (US Patent Number 4,694,709). 
	Regarding claim 12, Hirowatari et al. discloses the method of claim 1 as discussed above. Kikuchi further discloses wherein the engine control unit is configured to detect that the completion of engagement of the clutch has occurred when a relative difference in speed between a turbine speed and a speed of an output shaft of the automatic transmission is less than or equal to a prescribed value (Col. 11, lines 21-37). 
Kikuchi teaches that this control suppresses vehicle body vibrations and uncomfortable shocks that may be perceived by a vehicle driver (Col. 2, lines 3-6) (Col. 3, lines 15-34). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to detect completion of engagement of the clutch as disclosed by Kikuchi in the apparatus disclosed by Hirowatari in order to suppress vehicle body vibrations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/               Supervisory Patent Examiner, Art Unit 3747